                Case 1:13-cr-00742-CM Document 62 Filed 12/09/19 Page 1 of 1

EPSTEIN & WEIL LLC
ATTORNEYS AT LAW                                                                                                   (212) 732-4888
225 Broadway                                                                                               LLOYD EPSTEIN
New York, NY 10007                                                                                         JUDITH H. WEIL
                                                                                                                   -----"~-~ . - . ..........
                                                                                                               ... ----~--.~.-
                                                                                          ;.;..,~ _: :,.1.: .. Y
                                                                                      DOCU:,::ENT
                                                             December 9, 2019
                                                                                      ELZCTi..'.ONICALLY FlL:c··,
  VIA ECF, Regular Mail, Email (jimmy oneill@nysd.uscou1ts.gov) CCC if: _ _ _ _-+--+-\-                                            :
  Hon. Colleen McMahon         " r ,,.,.... _ ~ ., : _ , -.. . -, ,_. .- 1 ;.·-~ :! ~·_'~·:,·:z F~-Jf'.:D: JJ-,,1 '1 j I~ -~ i/
  United States District Judge t•,·.. , ., ·                   · ~ J'~-, ~i ~I! , __ ---==·:::.::.-:.:.~---·--- .-::-~.:: __·:.· : ,
                                      ~    f,   ,

  500 Pearl Street             1   ,1L,,.,1        :... "
                                                       .,I
                                                          _,   .,_, , , •._1 L.n 1',J
  New York, NY 10007
                                                                                                                      ~~U1,5~                    3Yl)J-)kJ-
                                                             Re: United States v. Faycal Tahiri              /J.,                  "'I          i.., ~   f
                                                                 Dkt. No. 13-Cr-742 (CM)                    l2&- /:~:.. .·'...:~.t.___
                                                                 Request for Permission to Leavlr'Count?y'                                      / \
                                                                                                                                         )J--, ~ I~
  Dear Judge McMahon:

         Dr. Tahiri is currently on supervised release. This is a request to permit Dr. Tahiri to travel
  to Morocco to visit his family for the Christmas vacation. I have spoken to Probation Officer
  Vincent Danelo, who has no objection.

           Here is Dr. Tahiri's itinerary:

                    Departure December 21, 2019 with Royal Air Maroc Flight AT 201 at 8:20pm

                    Return January 3, 2020 with Royal Air Maroc Flight AT 200 at 4: 15 pm

           Dr. Tahiri I will be staying with his parents at:

                    I Rue Oran Apartment 9
                    Casablanca, Morocco
                    Phone number+ 212 661327406.

           Please feel free to have your Chambers call me if~ou have any questions.


                                                                   Si~L.
                                                                    Lloyd Epstem

  LE:pc

  cc. AUSA Catherine E. Gosh (Catherine.Ghosh@usdoj.gov)
      USPO Joseph Danelo {Vincent Da11ielo@nyep.uscourts.gov)
      Dr. Faycal Tahiri (tahirifaisa13@gnmil.com)
